NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

BREANNA LEANNA JACKSON,          )
DOC #T82109,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                     Case No. 2D16-2708
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 1, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Breanna Leanna Jackson, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Breanna Leanna Jackson appeals the summary denial of her motion to

correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), in

which she argued that her sentence was illegal because the written sentence did not

conform to the trial court's oral pronouncement at sentencing.
              In light of the State's concession and this court's decision in Blocker v.

State, 968 So. 2d 686 (Fla. 2d DCA 2007), we reverse and remand for consideration of

Jackson's motion pursuant to Florida Rule of Criminal Procedure 3.850. See Brantley v.

State, 32 So. 3d 89, 90 (Fla. 2d DCA 2009) (noting that the time to seek relief under rule

3.850 had not yet run and that the motion contained the oath required by the rule). As

we explained in Blocker, although the evidence that the postconviction court cited in its

order denying Jackson's rule 3.800(a) motion provided a reasonable basis to conclude

that a factual question existed with regard to the trial court's oral pronouncement, "such

postconviction disputes can be resolved only after an evidentiary hearing." Blocker, 968
So. 2d at 693-94; see also Brantley, 32 So. 3d at 90 (stating that "[a] careful

examination of the record reveals a reasonable basis to question the accuracy of the

transcript of the sentencing hearing, thus creating a disputed issue of fact" and,

therefore, remanding for consideration pursuant to rule 3.850). Accordingly, on remand,

the postconviction court shall conduct an evidentiary hearing to resolve the question.

              Reversed and remanded with directions.



CASANUEVA, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-